Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure control device” in claims 1, 10, 18, and 19, and “a braking system” in claims 3 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vonderwell et al. (10,100,494) in view of Takeo (20140145657).  Vonderwell et al. discloses (claims 1, 9, 10, and 18-20) an earth-moving machine including a swing motion control system with a closed loop hydraulic circuit (Fig. 2) including a hydrostatic swing pump 122 fluidly coupled to at least one hydraulic swing motor 124 configured to control a swing mechanism of the earth-moving machine (Fig. 1), a pressure control device (any one of Figs. 3-7) configured to control the pressure of fluid supplied to the hydrostatic swing pump 122 for control of the pressure output by the pump 122, and a controller 138 configured to, monitor and process signals received from sensors 130,131 and operator input 134,136.  Vonderwell et al. does not disclose that the signals received from the sensors are indicative of machine position and pose, and inertia mass of swing components and a payload being moved by the swing mechanism of the machine, and control at least one of an offset amount for desired pump displacement by the hydrostatic swing pump or an offset amount for pump output pressure from the hydrostatic swing pump based on at least one of an amount of slope on which the machine is operating or the inertia mass of the swing components and payload.
Takeo teaches for an earth-moving machine including a swing motion control system with an electric circuit (FIG. 3) coupled to at least one electric swing motor 21 configured to control a swing mechanism 2 of the earth-moving machine (FIG. 1), a control device configured to control the torque control signal to the electric swing motor; and a controller 30,20 (paragraph [0034]) configured to monitor and process signals received from sensors (desired operation pressure sensor 29, tilt sensor 50, resolver 22) and operator input 26, and that the signals received from the sensors are indicative of machine position and pose (tilt angle sensor 50), and inertia mass (via resolver 22 detecting the rotation speed of the turning motor, (paragraph [0035]) of swing components (7,8,9) and a payload being moved by the swing mechanism 2 of the machine, and control at least one of an offset amount (FIG. 8) for desired torque control signal to the electric swing motor based on at least one of an amount of slope on which the machine is operating or the inertia mass of the swing components and payload (paragraphs [0089]-[0091]) for the purposes of providing sufficient torque control of a swing motor while a work machine is on a slope.
Since Vonderwell et al. and Takeo are both in the same field of endeavor the purpose disclosed by Takeo would have been recognized in the pertinent art of Vonderwell et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the swing motion control system of Vonderwell et al. such that the signals received from the sensors are indicative of machine position and pose (via an added tilt sensor), and inertia mass of swing components and a payload (via an added resolver sensing the speed of the swing mechanism driven by motors 24) being moved by the swing mechanism of the machine, and control at least one of an offset amount for desired pump displacement by the hydrostatic swing pump or an offset amount for pump output pressure from the hydrostatic swing pump based on at least one of an amount of slope on which the machine is operating or the inertia mass of the swing components and payload for the purposes of providing sufficient torque control of a swing motor while a work machine is on a slope.
Regarding claims 4, 5, 13, and 14, Takeo teaches for (claims 4, 5, 13, and 14) the controller being configured to control an offset amount (FIG. 8) for desired torque control signal to the electric swing motor 21 based the offset amount based on at least one of an amount of slope on which the machine is operating or the inertia mass of the swing components and payload (paragraph [0091] “…multiple sets of map information according to the tilt angle of the excavator…”).
Regarding claims 6 and 15, Takeo teaches for (claims 6 and 15) the controller being configured to at least one of command the offset amount (FIG. 8) for desired torque control by the electric swing motor 21 such that the torque is increased when the machine requires a greater amount of torque to swing the swing components and the payload and maintain a constant speed of motion of the swing components while a machine operator is commanding the machine to move the swing components in a direction of increasing slope, or command the offset amount for desired torque control by the electric swing motor such that the torque is decreased when the machine requires a smaller amount of torque to swing the swing components and the payload and maintain a constant speed of motion of the swing components while a machine operator is commanding the machine to move the swing components in a direction of decreasing slope.  See Takeo paragraph [0090].
Regarding claims 7, 8,  16, and 17, Takeo teaches for (claims 7, 8, 16, and 17) the controller being configured to automatically increase torque of the electric swing motor a relatively larger torque when the sensed (via the desired operation pressure sensor 29, tilt sensor 50, resolver 22) inertial mass of the swing components and the payload is relatively larger.  See Takeo paragraph [0090].

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other earth working machines with swing motion controls.

Allowable Subject Matter
Claims 2, 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
May 7, 2022